DISSENTING OPINION.
Poché, J.
I dissent from the opinion of the majority of the Court in this case, on the ground that we cannot on appeal from a judgment giving effect to a judicial sale, examine into the legality of the sale, and much less into the legality of the sheriff’s seizure.
The only remedy in law for a party who is aggrieved by a seizure is by injunction, and in case of a sale his remedy would be by direct action of nullity coupled with an injunction.
In deciding that the rights of Field to his injunction suit were not liable to seizure in this proceeding, we virtually reopen and investigate collaterally the sale of the sheriff, and annul the same in some of its effects in an unwarranted manner. 6 R. 100 ; 27 A. 703.
*1245I cannot concur" with the majority in the opinion that Weaver, as the adjudicatee under the sheriff’s sale of Field’s right and claim in his suit in injunction and damages, could exercise no rights under his purchase, without notice on Field as the former owner, now expropriated.
The sheriff’s deed under our laws makes proof of all it contains, with as much authenticity as a notarial act, and by virtue of the sheriff’s sale subrogating Weaver to all of Field’s rights, including his right of. action in his suit, the latter ceased to be the plaintiff in the action, and Weaver as the subrogee could dispose of the suit at his option. •
I respectfully submit that the majority of the Court in trying to establish a difference in the nature of a transfer of rights on property when made by the owner himself, or when made by a sheriff in execution, is attempting to make a distinction without a differenco.